NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0654n.06

                                          No. 10-6389                                    FILED
                                                                                    Jun 20, 2012
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE EASTERN
JIMMY D. CORNETT, aka Jimmy D.                      )       DISTRICT OF KENTUCKY
Cornette,                                           )
                                                    )
       Defendant-Appellant.                         )
                                                    )



       BEFORE: BOGGS and GRIFFIN, Circuit Judges; BARZILAY, District Judge.*


       PER CURIAM. Jimmy D. Cornett, a federal prisoner, appeals the district court judgment

in his criminal case. We affirm. On August 12, 2009, a citizen reported to the police that he had

seen his trailer camper, which had been stolen one week earlier, in Cornett’s backyard. The police

went to Cornett’s home to investigate. Cornett was outside in the yard and his co-defendant was

sitting in a wheelchair next to the camper. The co-defendant was being sought by the police after

absconding from home confinement. Cornett admitted that he had run an electrical cord from the

house to the camper. While attempting to identify the camper, the police discovered evidence of

methamphetamine production and a rifle inside. A search warrant was obtained for the house on the

property and the ensuing search revealed the presence of a shotgun. Checks with local stores showed



       *
        The Honorable Judith M. Barzilay, Senior Judge for the United States Court of International
Trade, sitting by designation.
No. 10-6389
United States v. Cornett

that Cornett and his co-defendant had purchased Sudafed numerous times in the months before their

arrest, including one occasion when they both purchased Sudafed from a pharmacy within thirty

minutes of each other. The Sudafed was consistent with the ephedrine product used in the

manufacturing operation that the police discovered on Cornett’s property.

       Cornett was charged with conspiracy to manufacture methamphetamine, aiding and abetting

the manufacture of methamphetamine, aiding and abetting the possession of equipment to

manufacture methamphetamine, possession of a firearm in furtherance of a drug-trafficking crime,

and two counts of possession of a firearm by a felon. The co-defendant entered a guilty plea to some

of the charges, while Cornett proceeded to a trial. The jury found him guilty on all six counts.

However, the trial court granted in part a motion for directed verdict, overturning the convictions for

possession of the rifle in the camper in furtherance of a drug-trafficking crime and possession of the

rifle by a felon. After a remand from this court, the district court sentenced Cornett to ninety-seven

months of imprisonment.

       Cornett argues that the trial court erred in denying in part his motion for a directed verdict

because there was insufficient evidence of the manufacture of methamphetamine. He argues that

there was no evidence that he planned to distribute the methamphetamine or that the

methamphetamine was manufactured in the camper while it was on his property.

       The standard of review of a denial of a motion for acquittal is the same as that for sufficiency

of the evidence. United States v. Abner, 35 F.3d 251, 253 (6th Cir. 1994). When addressing an

argument of insufficiency of the evidence, we determine whether, after reviewing “the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the essential


                                                 -2-
No. 10-6389
United States v. Cornett

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Contrary to Cornett’s argument, the offense of manufacturing drugs does not require proof of an

intent to distribute. United States v. Miller, 870 F.2d 1067, 1071 (6th Cir. 1989). Moreover, it was

not necessary to establish that the methamphetamine had been manufactured on Cornett’s property.

There was sufficient evidence for a rational trier of fact to conclude that Cornett and his co-defendant

conspired together and aided and abetted each other in manufacturing methamphetamine.

        Accordingly, we affirm the district court’s judgment.




                                                  -3-